Appeal from an order denying appellant’s motion to vacate an order which confirms an award made in an arbitration proceeding under the Business Rent Law (§ 15, as added by L. 1946, ch. 273, as amd.) dismissed, without costs. Appellant was not a party to the arbitration proceeding nor to the proceeding for confirmation of the award, and the order may not be set aside at its behest. (Barnum v. Borne, 273 App. Div. 774.) For the same reason, however, the order is not binding on appellant. (Dixon v. Talerico, 217 App. Div. 191.) Hagarty, Acting P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.